Kruse, J.:
That Loren T. Witmer came to, his death by coming in contact-with a wire overcharged with a deadly current of electricity is scarcely disputed. Neither is the fact seriously controverted that ordinarily the current was not deadly, or even dangerous. The incandescent electric lighting was used in this house. The incandescent circuit voltage was about 2,200 carried on two primary wires which distributed the electricity about the city. Transformers were placed in various parts of the city which reduced or stepped it down, as it is stated, from a voltage of 2,200 to about 106, and at this reduced voltage it was used for lighting the houses and other'places. Less than 500 voltage is, under ordinary circumstances, not' dangerous to human life, so that if the deceased came to his death by coming in contact with a current of electricity, it is reasonably certain that the current exceeded the usual house lighting voltage.
No claim is made that the defendant is liable for the wiring in the house, for Ihat was not done by the defendant. The sole claim of *700the plaintiff is that the defendant, through its want of care and attention in respect to the matters which will be adverted to a little later, was responsible and became liable for the consequences resulting from the overcharged condition of the wires in this house which caused the death, of the deceased, and that question is the sei'ious question presented by this appeal.
.* . It appears that on the early morning of September 27,. 1903,. between two and three o’clock in the morning, an unusual buzzing noise was heard. The’ deceased was awakened, by his,wife and evidently -determined that the disturbance was due to electricity, for-he went upstairs and turned off-the entrance switch connection. His wife warned him to be careful and he replied that there was no danger, that there could not enough come in to hurt anybody, that.it would blow out the transformer before it would- come in. After turning off the switch, they proceeded on their way downstairs and the buzzing noise came on again. The cellar indicator in the dining room showed that therb was light in the cellar. He started down cellar. The noise continued about a second; it had ceased before he opened the cellar door. On his way down he struck a match. . The cellar was usually lighted by an electric bulb attached to the end of a. cord ; the cord was about seven or eight feet long, and when not in use was hung up. He took hold of the cord, lifted it towards him, the match was going out. His wife said: “ I will get a light for you.” After she,had turned and gone for the light-the buzzing-sound came On. again, the bulb lighted up, and at the same time the. deceased groaned and fell. She was at the head of the cellar stairs when she saw him take hold of the wire. His-wife and sister picked him up and put him in a sitting position. His wife went for a doctor, and, at her return the deceased had been carried upstairs by his father' and his sister; they were working over him, but he was evidently dead, for they were unable to revive him.
The high tension - wire of the arc system carried a voltage of 7,500. That this current was communicated in some measure and by some'means to the wires of the residence of the deceased is reasonably certain ; indeed, both parties so claim.. The serious, question is whether it was done, as is claimed on behalf of the plaintiff, by the proximity of the arc and - the incandescent wires' and their sagging, or by the limbs of a tree through which the two wires *701passed connecting them, thus surcharging the incandescent wire, or both; or whether, as is claimed on behalf of the defendant, the fire alarm .wire fell upon the high tension arc wire, conveying the current in some manner to the telephone wire, and then from the telephone wire to the incandescent wire, and eventually finding its way into the home of the deceased. If the latter, then under the rule of law adopted by the learned trial court, a recovery against the defendant cannot be sustained, for such was the charge to the jury.
It seems reasonably certain that the fire alarm wire fell, upon the high tension arc light wire, or in some way the current from the high tension wire was communicated to the fire alarm wire, but it is still open to doubt as to whether this overcharged current was communicated to the telephone wire, and from the latter to the incandescent wire, and from thence into this house. It ,vas a* stormy night and high winds prevailed. The alternate buzzing and the light coming on momentarily and then disappearing, would seem to indicate that there was an alternating current transmitted to the wires in this house. The defendant contends, that this same condition was apparent on the fire alarm system, as testified to by the person in charge, at about the same time that the accident occurred,, thus lending credence to the claim that the current was not only alternating, but may well have been caused by the swaying motion of the wires, thus causing intermittent contact or proximity of wires Sufficiently close to communicate the current from the high to the low tension wires. The defendant contends that this intermittent current was produced by the’swaying of the telephone wire by the wind, while the plaintiff contends that it was the swaying motion of the other wires and the intermittent contact between the' two wires communicated by the limbs of the trees which were being swayed by the wind. Witnesses were called upon both sides testifying to what they observed before and after the accident with reference to conditions in the trees and on the wires and transformers and other conditions which might throw some light upon the question.
Without going into the details of the testimony, we think the evidence presented a fair question of fact for the jury and finding thereon by them favorable to the plaintiff’s claim, afforded the *702grounds for the further finding that the defendant was not sufficiently careful in maintaining its wires and system, and did not have that regard for the safety of human life that the law requires shall be observed in handling so dangerous an agent as electricity.
The rule as charged by the learned trial court that the defendant, was required to use reasonable care in constructing and. maintaining its system and to prevent the secondary system being charged with a high voltage current was as favorable to the defendant as it could,ask. ■
Nor can it be said that the evidence showed that the. deceased was not reasonably careful. It is true the extension cord may have rested On the cellar bottom and the insulation so worn that' it afforded an easy way for the current to reach the ground, and that the deceased knew that and was reasonably familiar with the dangers of'electric current, but it must be remembered that ordinarily the house wires did not carry a sufficiently strong current to make it dangerous, so that, from the lack of -insulation or for any other reason, it would be dangerous to take hold of this extension cord. Under all the circumstances,- it was a question- of fact for the jury to determine whether the deceased was free from contributory negligence. '
The contract under which the def endant supplied light to the deceased contained the following provision : “ In case the supply of light should fail, whether from natural causes or accident in any way, - this company shall- not be liable for damage by reason of such fail- • ure, nor shall it be liable in any event for damage to person or property arising, accruing or'resulting from the use of the light.”' It is contended by the defendant that this provision- exonerates the defendant from liability for. damages even if caused through its own negligence. We cannot assent to this claim; Contracts of this character to warrant such a construction respecting the negligence of a -party in omitting a plain legal duty m-ust so state in terms, and expressly provide to exempt from such liability. (Nicholas v. N. Y. C. & H. R. R. R. Co., 89 N. Y. 370 ; Jennings v. G. T. R. Co., 127 id. 438; Rathbone v. N. Y. C. & H. R. R. R. Co., 140 id. 48, 51.)
As regards the statements made -by the deceased to liis wife when the switch was being turned off, stating that there was no danger," *703that a sufficient current could not get into the house, in response to her statement asking him to be careful, we think they constitute a part of the res gestee and were competent. (Waldele v. N. Y. C. & H. R. R. R. Co., 95 N. Y. 274, 279; Landon v. Preferred Accident Ins. Co., 43 App. Div. 487.)
We conclude that the verdict of the jury should not be disturbed, and that there are no errors requiring a new trial.
The judgment and order should he affirmed.
All concurred, except Hash, J., not voting.
Judgment and order affirmed, with costs.